DETAILED ACTION
This action is in response to the amendment filed after final on 11/22/2021.
 
Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention for a workflow management environment, a method, and a non-transitory, computer-readable medium, featured for running workflow with a workflow context. The claimed invention recites, in part, to include at least features,
“…(i) copy the type A and type B operational data transparently for a developer of the running workflow, (ii) store the type A and type B operational data transiently in a short-lived session, and (iii) after the type A and type B operational data is processed by the running flow, release the type A and type B operational data,
wherein the data access language component includes extensions associated with constructs to handle both type A and type B operational data.”, as recited in independent claim 1, and similarly in independent claim 19,
and 

“wherein a workflow is associated with a Business Process Model and Notation
("BPMN") workflow definition and at least one of: (i) declaration data access type at a data store in the workflow, (ii) write data access type at a start event in the workflow, (iii) write data access type at an intermediate event w/ message catch in the workflow, (iv) write data access type at a receive task in the workflow, (v) read data access type at an end event in the workflow, (vi) read data access type at an intermediate event w/ message throw in the workflow, (vii) read data access type at a send task in the workflow, (viii) read and write data access type at a service task in the workflow, (ix) read and write data access type at a script task in the workflow, and (x) read and write data access type at a user task in the workflow.”,  as recited in independent claim 13. 

The features above are amended to incorporate allowable subject matters. 
Close prior art of record, Eder, discloses workflow management systems with execution and accessing different external data sources to address the claimed features but the above features.


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
December 31, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191